Citation Nr: 1617393	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy.  

2.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable rating for intervertebral disc syndrome with cervical degenerative disc disease involving the long thoracic nerve of the right upper extremity.  

4.  Entitlement to an initial compensable rating for intervertebral disc syndrome with cervical degenerative disc disease involving the long thoracic nerve of the left upper extremity.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2005 and from September 2008 to September 2009, with subsequent periods of active duty performed in 2011 and 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  She further waived AOJ consideration of the evidence received since the issuance of the March 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

Also during the December 2015 hearing, the Veteran appeared to express a belief that  her current appeal included increased rating claims for her service-connected lumbar and cervical spine disabilities.  However, after careful review of the record, the Board finds those issues are not currently on appeal.  

In this regard, in an August 2010 rating decision, the AOJ awarded service connection for lumbar strain and cervical degenerative joint disease, as well as tension headaches.  Subsequently, VA received a typed statement from the Veteran wherein she requested that VA "consider an increase for my service connection of neck and back pain as my symptoms, severity, and diagnosis have become worse," and also mentioned her headaches.  While the statement does not contain a date stamp indicating the day on which the AOJ received the statement, the Board notes that the statement contains a handwritten date of March 24, 2011 and the initials "R.K.," which clearly indicates that the Veteran submitted this statement in March 2011, along with various treatment records.  

While the typed statement and medical records were received during the one year appeal period following the August 2010 rating decision, the record shows the Veteran submitted a formal claim seeking an increased rating for cervical pain, back pain, and headaches on March 29, 2011.  Therefore, the Board finds that the typed statement and medical records were submitted in support of a new increased rating claim and were not submitted as a notice of disagreement regarding the RO's determination in the August 2010 rating decision.  See 38 U.S.C.A. § 7105(b)(1), (2) (West 2014); 38 C.F.R. § 20.201 (2015).

In this context, the Board further notes that the AOJ denied the Veteran's March 2011 increased rating claims by continuing the ratings assigned to her service-connected cervical spine, lumbar spine, and tension headaches disabilities in the September 2011 rating decision that also awarded service connection for IBS and intervertebral disc syndrome with cervical degenerative disc disease involving the long thoracic nerve of the right and left upper extremities.  However, the Veteran only appealed the initial ratings assigned to her service-connected IBS and bilateral upper extremity disabilities.  See October 2010 Notice of Disagreement.  Therefore, the current appeal does not include increased rating claims for the Veteran's service-connected lumbar spine, cervical spine, and headache disabilities and those issues will not be discussed in this decision.  

The Veteran is advised that, if she wishes to seek an increased rating for her lumbar or cervical spine disability, she should so inform the RO.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  

For reasons explained below, the issue of entitlement to service connection for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected IBS has been manifested by alternating episodes of constipation and diarrhea, with more or less constant abdominal distress and occasional symptoms of nausea, vomiting, bloating, and reflux.  

2.  For the entire appeal period, the Veteran's service-connected cervical radiculopathy affecting the right and left upper extremity has been characterized by no more than mild incomplete paralysis of the upper radicular group manifested by a mild sensory and functional impairment variously due to subjective complaints of pain, paresthesias, and numbness and intermittent objective evidence of slightly decreased muscle strength and reflexes in both extremities.  


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2015).

2.  The criteria for an initial 20 percent rating, but no higher, for cervical radiculopathy affecting the right upper extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, DC 8510 (2015).

3.  The criteria for an initial 20 percent rating, but no higher, for cervical radiculopathy affecting the left upper extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, DC 8510 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Veteran has appealed with respect to the propriety of the initially assigned ratings for her IBS and bilateral upper extremity radiculopathy disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for IBS and bilateral upper extremity radiculopathy was granted and initial ratings were assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for her IBS and bilateral upper extremity radiculopathy disabilities, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and her statements in support of her initial rating claims. 

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claims on appeal, including in May and September 2010, June 2011, and April and August 2013.  Neither the Veteran nor her representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they include interviews with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that her service-connected disabilities have increased in severity since the last VA examination conducted to evaluate her disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Moreover, in December 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the Veteran's service-connected disabilities, including the nature, severity, and frequency of her symptoms, and the effect each disability has on her daily life and ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not raise the possibility that there was any outstanding evidence relevant to the issues on appeal and, thus, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  IBS

Service connection for IBS was established in a September 2011 rating decision, at which time the AOJ assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319, effective September 26, 2009.  The Veteran perfected an appeal as to the propriety of the initially assigned noncompensable rating.

Under DC 7319, a noncompensable rating is assigned for mild irritable bowel syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating will be assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, while a 30 percent rating will be assigned for severe disability manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

With the above criteria in mind, the relevant evidence will be summarized.  During the December 2015 Board hearing, the Veteran testified that her IBS was manifested by chronic constipation and constant, severe bouts of diarrhea, with cramps and abdominal pain.  She reported that her symptoms occur on a daily basis and affect her at work, as she has to use the restroom when she experiences symptoms.  The Veteran is competent to report the nature and severity of her symptoms and the Board finds that her testimony is credible, particularly given that the objective evidence of record corroborates her testimony.  

Indeed, VA treatment records reflect that the Veteran has consistently reported having constipation and right upper quadrant pain, with additional, occasional complaints of diarrhea, nausea, vomiting, bloating, gas, heartburn, and reflux.  See VA and private treatment records dated from 2008 to 2013.  

During the September 2010 VA examination, the Veteran reported that her IBS was characterized by chronic constipation and diarrhea that alternated on a daily basis.  While she denied experiencing nausea and vomiting, she reported having abdominal pain and cramping in the mid-epigastric and lower abdominal area that occurred more than two-thirds of the year.  In fact, the Veteran reported that her symptoms occurred constantly, although she denied having been hospitalized or requiring surgery for her condition.  

During the April 2013 VA examination, the Veteran continued to endorse having constipation that lasted for two days followed by diarrhea with loose stools.  She reported having seven or more alternating episodes of constipation and diarrhea in the previous 12 months, and she also reported having acid reflux and nearly constant abdominal distension.  The examiner noted that the Veteran had occasional episodes of bowel disturbance with abdominal distress.  The examiner also noted, however, that the Veteran did not have weight loss or malnutrition attributable to her intestinal condition and opined that her IBS did not impact her ability to work.  

In sum, the evidence reflects that, throughout the appeal period, the Veteran's service-connected IBS has been manifested by alternating episodes of constipation and diarrhea with abdominal pain and cramping and occasional bouts of nausea, vomiting, bloating, and reflux.  

The pertinent inquiry is whether the Veteran's symptoms are more consistent with a moderate disability with frequent episodes of bowel disturbance with abdominal distress, which warrants a 10 percent rating under DC 7319, or a severe disability manifested by diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress, which warrants a 30 percent rating.  

The preponderance of the lay and medical evidence shows the Veteran has experienced alternating episodes of constipation and diarrhea throughout the appeal period.  As for the Veteran's abdominal distress, the Board notes that the April 2013 VA examiner noted the Veteran's report of alternating episodes of constipation and diarrhea, with no more than occasional episodes of bowel disturbance with abdominal distress.  However, the preponderance of the evidence shows the Veteran has reported having abdominal pain and cramping throughout the appeal period and that she has described having all of her symptoms on daily, constant basis.  In fact, at the September 2010 VA examination, she reported that her mid-epigastric and lower abdominal area symptoms occurred more than two-thirds of the year.  

Therefore, after applying the approximating principles of 38 C.F.R. § 4.7 and resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence of record shows that the Veteran's service-connected IBS has been manifested by alternating episodes of constipation and diarrhea, with more or less constant abdominal distress, which more closely approximates the criteria for a severe disability.  Accordingly, a 30 percent rating is granted for the entire appeal period - the maximum allowable rating under DC 7319.  

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
 § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's IBS is evaluated under DC 7319, she is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

The Board notes that, during the December 2015 hearing, the Veteran testified that she had been diagnosed with diverticulitis.  However, after careful review of the record, the Board finds that a diagnosis of diverticulitis is not reflected in the competent medical evidence of record.  In fact, an August 2013 abdomen CT report reflects that evaluation of the large and small bowel loops did not reveal findings suggestive of diverticulitis and the Board also finds probative that the VA physicians who conducted the VA examinations in September 2010 and September 2013 did not render a diagnosis of diverticulitis.  The only evidence of record that suggests the Veteran has been diagnosed with diverticulitis is the Veteran's testimony; however, diverticulitis is not a disability generally capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Indeed, while the Veteran is a physician's (dermatologist's) assistant and has some knowledge of medical principles, diverticulitis requires clinical evaluation and diagnosis by a medical professional.  Therefore, as there is no medical evidence to confirm the Veteran's report of a diagnosis of diverticulitis, the Board finds there is no competent evidence of a diagnosis of diverticulitis and, thus, a separate rating for that disability is not warranted.  

Finally, the Board finds there is no basis for staged rating of the Veteran's IBS disability pursuant to Hart, as the lay and medical evidence shows the Veteran's service-connected IBS has been consistently manifested by symptoms that more nearly approximate a 30 percent rating throughout the appeal period.  

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the award of an initial 30 percent rating for service-connected IBS.  In making this determination, all evidence has been 

considered and all reasonable doubt resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.  

B.  Bilateral Upper Extremity Radiculopathy

Service connection for intervertebral disc syndrome with cervical degenerative disc disease involving the long thoracic nerve of the right and left upper extremities was established in the September 2011 rating decision, at which time the AOJ assigned separate noncompensable (zero percent) ratings pursuant to 38 C.F.R. § 4.124, DC 8519, effective September 26, 2009.  The Veteran perfected an appeal as to the propriety of the initial noncompensable ratings.  

While the AOJ assigned the initial noncompensable ratings under DC 8519, which provides the criteria for paralysis of the long thoracic nerve, the Board notes that the preponderance of the evidence shows that the specific nerves affected in this case are the upper radicular group.  See April 2013 peripheral nerves and August 2013 neck VA examination reports.  Therefore, the Board finds that the disabilities are more appropriately rated under DC 8510, which provides the criteria for paralysis of the upper radicular group.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet.App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).

Additionally, while the AOJ initially characterized the Veteran's upper extremities disabilities as "intervertebral disc syndrome with cervical degenerative disc disease involving the long thoracic nerve of the right and left upper extremities," the physician who conducted the April 2013 VA peripheral nerves examination changed the Veteran's diagnosis to cervical radiculopathy affecting both upper extremities.  Therefore, the disabilities will be hereinafter referred to as service-connected cervical radiculopathy affecting the right and/or left (bilateral) upper extremity.  

Under DC 8510, complete paralysis of the upper radicular group warrants a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity and contemplates all shoulder and elbow movements lost or severely affected, with hand and wrist movements not affected.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Mild incomplete paralysis warrants a 20 percent rating for both the major and minor extremity.  The evidence reflects that the Veteran is right-hand dominant.  See VA examination reports.  

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540. 

With the above criteria in mind, the relevant evidence will be summarized.  During the December 2015 hearing, the Veteran testified that she experiences numbness, tingling, and pain in her right and left arm.  She also reported having some problems with gripping, as she reported that she dropped things and was unable to drive and do pushups like she used to.  She also reported that her bilateral upper extremity radiculopathy disabilities impacted her employment.  

As previously noted, the Veteran is competent to report the nature and severity of her symptoms and the Board finds that her testimony is credible, as the objective evidence of record corroborates her testimony.  Indeed, VA and private treatment records show the Veteran has reported having pain and numbness in her hands, with associated weakness noted by dropping items and difficulty lifting.  Treatment records show the Veteran's muscle strength and sensory distribution have varied throughout the appeal period.  

In December 2010, muscle strength in the Veteran's right upper extremity was 4+/5 but normal at 5/5 in the left upper extremity.  In July 2011, however, she demonstrated normal neurovascular status and motion function in both upper extremities.  In November 2011, the Veteran's muscle strength was normal in her right upper extremity but muscle strength was slightly reduced in the left upper extremity, as the examining physician noted weaker left hand grip.  See also VA treatment records dated October 2011.  Otherwise, the Veteran's sensation was grossly intact to light touch bilaterally, except numbness in her left fingers.  In November 2013, the Veteran's muscle strength was slightly reduced to 4/5 in both upper extremities except for in the left bicep and wrist extensor.  The Veteran's sensation was also decreased to 4/5 in the left extremity to sharp touch but remained equal and intact to light touch bilaterally, while her bilateral reflexes also remained normal and symmetrical.  

During the June 2011 VA examination, the Veteran continued to report having cervical spine pain that radiated into her arms, hands, and fingers, with additional symptoms of numbness, tenderness, and weakness.  She reported having pain on a daily basis that rated 8 out of 10 and was exacerbated by physical activity.  In this regard, she endorsed having flare-ups of pain that resulted in difficulty typing and heavy lifting.  Objective examination revealed normal motor function, as well as normal sensory exam to pinprick/pain, touch, position, vibration, and temperature and normal reflexes.  However, the Veteran demonstrated decreased weakness in both shoulders as motor strength was decreased to 4/5.  

During the April 2013 VA examination, the Veteran continued to endorse symptoms of pain in her right arm and left hand, with constant numbness and tingling.  In this regard, the examiner noted she had mild symptoms of constant pain, paresthesias/dysesthesias, and numbness in the right upper extremity, with moderate symptoms of constant pain and paresthesias/dysesthesias and mild symptoms of intermittent pain and numbness in the left upper extremity.  The Veteran's muscle strength was normal in elbow flexion and extension, wrist flexion and extension, grip, and pinch bilaterally, and she demonstrated normal sensory examination throughout.  There was no evidence of muscle atrophy but reflexes were decreased and hypoactive in her bilateral biceps, triceps, and brachioradialis muscles.  

At the August 2013 VA neck examination, the examiner noted the Veteran's complaints of numbness and tenderness affecting her left arm only.  Notably, the Veteran demonstrated normal muscle strength with movement of her right elbow, wrist, and fingers; however, she demonstrated decreased active movement against gravity in left elbow flexion and extension, with normal muscle strength in her left wrist and finger motion.  There was no evidence of muscle atrophy and the Veteran's reflexes were normal in her bilateral biceps, triceps, and brachioradialis muscles.  As for other symptoms, the examiner noted the Veteran experienced moderate symptoms of intermittent pain, paresthesias/dysesthesias, and numbness in her left upper extremity, with no such symptoms noted in the right upper extremity.  

A September 2013 EMG/NCS of the left upper extremity revealed an impression of no evidence of carpal tunnel syndrome or ulnar neuropathy in the left upper extremity.  There was also no evidence of cervical radiculopathy on the EMG study; however, clinical examination and MRI findings were consistent with the diagnosis of moderate cervical stenosis C5-6 with radicular symptoms in the left upper extremity.

In sum, the pertinent evidence of record reflects that the Veteran's bilateral upper extremity radiculopathy disabilities have been manifested by subjective complaints of radiating pain, numbness, and tingling in both hands, with the pain extending throughout both arms throughout the appeal period.  The Veteran has also reported experiencing weakness and having problems gripping in both hands.  While the VA examination reports confirm the Veteran's report of experiencing mild to moderate symptoms of pain, paresthesias/dysesthesias, and numbness, objective testing has predominately revealed normal and intact senses to light touch to the shoulder, forearm, hands, and fingers except for in November 2011, when the Veteran demonstrated slightly reduced (4/5) sharp touch sensation in the left upper extremity.  

Additionally, while the objective evidence confirms that she has, in fact, demonstrated decreased muscle strength and weakness in both upper extremities, the objective evidence of weakness and the functional impairment caused thereby has varied in frequency and severity.  Indeed, as detailed above, the evidence shows the Veteran has demonstrated normal motor function in both upper extremities at varying points in this appeal, but she has also occasionally demonstrated slightly decreased muscle strength to no more than 4/5.  In December 2010, muscle strength was reduced in her only right extremity, while, in November 2013, muscle strength was reduced in both extremities.  In June 2011, her muscle strength was normal, except for in bilateral shoulder abduction and, in August 2013, her left elbow muscle strength was decreased, while she retained normal strength in her left wrist and fingers, as well as in her right elbow, wrist, and fingers.  Notably, there is no evidence of muscle atrophy in either extremity and she has demonstrated normal reflexes except for once, in April 2013, when her reflexes were hypoactive (1+) in her bilateral biceps, triceps, and brachioradialis.  

The Board finds that the Veteran's service-connected right and left upper extremities have been manifested by radiculopathy that more nearly approximates a mild impairment of the affected nerve throughout the appeal.  In making this determination, the Board notes the Veteran has provided competent subjective evidence of a sensory impairment affecting both extremities, as she has consistently reported experiencing pain, paresthesias/dysesthesias, and numbness.  However, the Board finds the sensory impairment is no more than mild, as the objective evidence has consistently revealed normal sensory testing, except for one isolated instance when she manifested slightly decreased (4/5) sensation to light touch in her left extremity.  

The Board also finds there is no more than a mild functional impairment in both extremities, as the Veteran has demonstrated no more than occasional weakness and reduced muscle strength in both extremities.  In this regard, the Board finds probative that, despite the evidence of decreased muscle strength, the Veteran's muscle strength has been described as no more than 4/5 and has not chronically or consistently affected the various joints in either extremity.  Indeed, as noted, the Veteran has intermittently experienced slightly weakened grip in her left wrist, as well as slightly decreased movement in her shoulder and left elbow.  As a final matter, the Board notes that the Veteran demonstrated hypoactive reflexes in both extremities in April 2013.  However, the Board finds probative that the Veteran's reflexes have been normal otherwise and, when present, her reflexes were not completely absent.  

Given the evidence of no more than a mild sensory and functional impairment in both extremities, variously due to pain, paresthesias, and numbness, as well as occasionally slightly decreased muscle strength and reflexes, the Board finds that the Veteran's bilateral upper extremity radiculopathy disabilities more nearly approximate mild disabilities as contemplated by DC 8510.  Therefore, the Board finds that no more than 20 percent ratings are warranted for the right (major) upper extremity and left (minor) upper extremity.  In reaching such conclusion, the Board reiterates that there is no objective evidence of a moderate or severe sensory impairment in either extremity.  Additionally, while there is a functional impairment, as shown by the evidence of occasionally reduced muscle strength and reflexes, the preponderance of the evidence does not show a moderate or severe functional impairment in either extremity or evidence of symptoms consistent with (or more nearly approximating) moderate or severe incomplete paralysis of the upper radicular group.  There is also no evidence of complete paralysis of the upper radicular group, such as evidence of all shoulder and elbow movements lost or severely affected in either extremity.  See 38 C.F.R. § 4.124a, DCs 8510.  

Therefore, for the reasons explained above, the Board finds the Veteran's right and left upper extremity radiculopathy disabilities more nearly approximate mild disabilities throughout the appeal period and, thus, warrants 20 percent ratings, but no higher, under DC 8510.  All evidence has been considered and all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  

.
C.  Final Considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the symptomatology associated with the service-connected disabilities addressed in this decision is fully addressed by the rating criteria under which each disability is rated.  Indeed, with respect to the IBS disability, the Veteran's 30 percent rating contemplates the functional limitations caused by the various symptoms caused by this disability, including alternating episodes of constipation and diarrhea, abdominal pain and cramping, and other symptoms.  Furthermore, as relevant to her bilateral upper extremity radiculopathy symptoms, the Board finds that the 20 percent ratings assigned for the right and left extremities contemplate the sensory and functional impairment caused by each disability.  The Board also notes that the rating criteria used to evaluate the Veteran's service-connected disabilities provide symptoms upon which to award higher ratings than those currently assigned.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected IBS and bilateral upper extremity radiculopathy disabilities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran testified that her service-connected IBS and bilateral upper extremity cervical radiculopathy disabilities impact her ability to work, as she has to use the restroom when she experiences her IBS symptoms and experiences numbness in her hands while typing at work.  

During the December 2015 hearing, the Veteran also testified that she currently works full-time as a physician's assistant.  The April 2013 peripheral nerves examiner noted that the Veteran's bilateral upper extremity disabilities impact her ability to work, as they limit strenuous, physical activity; however, he noted that the disabilities do not have any significant impact on light to moderate physical or sedentary employment.  The August 2013 IBS examiner stated that the Veteran's IBS does not impact her ability to work.  

While the Veteran has asserted that her service-connected disabilities impact her ability to work, the evidence does not show that her service-connected disabilities prevent her from securing and maintain employment, as she continues to work full-time and the evidence shows that, despite the functional impairment caused by her disabilities, she remains able to perform light to moderate physical and sedentary employment.  Therefore, as the evidence does not show that the Veteran is unemployable due to his service-connected IBS and cervical radiculopathy disabilities, further discussion of entitlement to TDIU is not necessary.


ORDER

An initial 30 percent rating for IBS is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 20 percent rating for cervical radiculopathy affecting the right upper extremity is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial 20 percent rating for cervical radiculopathy affecting the left upper extremity is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for residuals of a total abdominal hysterectomy with bilateral salpingo-oophorectomy that was performed during service.  While the service treatment records (STRs) reflect that the Veteran, in fact, had a hysterectomy in June 2009 while she was on active duty, the AOJ denied her claim on the basis that the hysterectomy was performed to treat endometriosis, which existed prior to service and was not aggravated therein.  See March 2009 rating decision.  

During the December 2015 hearing, the Veteran testified that the hysterectomy was performed for several reasons, including because of her diagnosis of endometriosis, as well as pelvic pain and an abdominal mass.  She also testified that, even if the hysterectomy was performed to treat endometriosis alone, her endometriosis was aggravated during service to the point that she needed a hysterectomy.  

The Board finds that a remand is necessary as there remains a question as to service incurrence and/or aggravation.  While endometriosis is not noted on a medical examination conducted when the Veteran entered active duty service in July 2003, there is clear and unmistakable evidence that her endometriosis existed prior to service.  See April 1999 Report of Medical Examination.  There remains, however, a question as to whether there is clear and unmistakable evidence that the pre-existing endometriosis was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003).

After reviewing the record and examining the Veteran, the September 2011 VA examiner opined that in-service hysterectomy was conducted for treatment of her endometriosis and that her endometriosis was not aggravated by active military service.  In rendering this opinion, the examiner noted that the STRs show the hysterectomy was performed to address complaints of chronic pelvic pain which had been attributed to endometriosis, but there was no evidence of aggravation beyond natural progression during service.  In this regard, the examiner noted the Veteran expressly indicated that she did not wish to proceed with a total hysterectomy in 2004 due to her desire to have children and, consequently, the course of endometriosis as described until the hysterectomy performed in 2009 is entirely consistent with the typical progression of endometriosis amidst sound conservative medical practice.  

While the September 2011 VA examiner provided a rationale in support of his opinion, the opinion is considered inadequate for the following reasons.  First, the VA examiner did not address whether there is clear and unmistakable evidence that the Veteran's pre-existing endometriosis was not aggravated during service.  Additionally, while the examiner stated that the course of the Veteran's endometriosis was consistent with the typical progression of such condition until the hysterectomy was performed, this statement, without more information, is insufficient.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Indeed, while endometriosis, with previous removal of the left ovary and adnexal mass, were noted on the April 1999 report of medical examination, the September 2011 VA examiner did not adequately explain why the Veteran's subsequent reports of various symptoms during active duty, including increased pelvic pain and the development of an additional left adnexal mass, uterine fibroids, and pelvic adhesions, do not support a finding that the pre-existing endometriosis was aggravated during service, to include to the point that a total hysterectomy was suggested in 2004 and ultimately performed in 2006.  

Given the foregoing deficiencies, the Board finds that the evidentiary record does not contain an adequate medical opinion on which a fully informed decision may be rendered.  Therefore, an addendum opinion is needed that considers all relevant lay and medical evidence of record and provides a more thorough discussion of whether the Veteran's pre-existing endometriosis was aggravated during active military service.  See Nieves- Rodriguez, supra.

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who conducted the Veteran's August 2013 VA gynecological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's endometriosis pre-existed her active military service.  See April 1999 report of medical examination.  

(B) If there is clear and unmistakable evidence that endometriosis pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

In answering the foregoing, the examiner must address whether the Veteran's reports of various symptoms during active duty, including increased pelvic pain and the development of an additional left adnexal mass, uterine fibroids, and pelvic adhesions is evidence that her endometriosis was aggravated to include to the point that a total hysterectomy was suggested in 2004 and ultimately performed in 2006.  

(C) If there was an increase in the severity of the Veteran's endometriosis, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(D) The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's in-service hysterectomy was performed for reasons other than her endometriosis, to include pelvic pain and an abdominal mass, and, if so, whether such symptomatology had its onset during service.

A rationale must be provided for each opinion offered.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


